                Case 2:18-cv-00134-BHS Document 134 Filed 08/08/19 Page 1 of 7



1                                                                   The Honorable Benjamin H. Settle
2

3

4

5

6

7                                   UNITED STATES DISTRICT
                                WESTERN DISTRICT OF WASHINGTON
8                                         AT TACOMA
9
     AARON HARRIS, individually,                      Case No. 2:18-cv-00134-BHS
10
                   Plaintiff,                         PLAINTIFF’S MOTION TO COMPEL V.P.
11                                                    MEKO CONTINUATION DEPOSITION
           v.
12                                                    NOTE ON MOTION CALENDAR:
     NATIONAL RAILROAD PASSENGER
13   CORPORATION d/b/a AMTRAK,
                                                      FRIDAY, AUGUST 23, 2019
                   Defendant.
14

15                                     I.    RELIEF REQUESTED
16          Plaintiff Harris respectfully requests orders compelling defendant Amtrak to produce its
17   Vice President of Safety, Compliance and Training for Amtrak, Justin Meko, to complete his
18   deposition.    Mr. Meko was one of the Delaware employees responsible for Amtrak’s
19   implementation of the FAST Act requirements. His deposition was interrupted at Amtrak’s
20   request. As Amtrak now refuses to present Mr. Meko for continuation, Plaintiff is forced to bother
21   the Court for orders compelling the completion of his deposition.
22                                     II.    RELEVANT FACTS
23          This action arises from the Amtrak passenger train derailment near Dupont, Washington
24
                                                                                LUVERA LAW FIRM
      PLAINTIFF’S MOTION TO COMPEL                                                 ATTORNEYS AT LAW

      CONTINUATION OF MEDO DEPOSITION - 1                                6700 COLUMBIA CENTER • 701 FIFTH AVENUE
                                                                               SEATTLE, WASHINGTON 98104
      Case No. 2:18-cv-00134-BHS                                                      (206) 467-6090
              Case 2:18-cv-00134-BHS Document 134 Filed 08/08/19 Page 2 of 7



1    on December 18, 2017. Plaintiff purchased a ticket and boarded the train in Seattle. As a result
2    of the derailment, he suffered traumatic brain injury and multiple broken bones, including spinal
3    fractures.
4            Plaintiff originally filed this action in King County Superior Court. He alleged claims for
5    fault, Consumer Protection Act (CPA) and punitive damages under depecage choice of law
6    principles. Plaintiff also timely served discovery upon the Amtrak defendants, including requests
7    focused on liability facts relevant to his asserted claims.
8            Amtrak removed this state action to federal court. Afterwards, Amtrak answered the
9    complaint. It denied most of the factual and liability-based allegations in sections 3-4 of plaintiff’s
10   complaint. Dkt. 12, pgs. 2-3. It did not admit that it was negligent, reckless, at fault, in violation
11   of the CPA, or that it acted with conscious disregard for the safety of its passengers and others.
12   But rather, Amtrak denied most allegations, and simply stated that “Amtrak will not contest
13   liability for compensatory damages proximately caused by the derailment of Train 501 on
14   December 18, 2017.” Id., at ¶ 4.3.
15           Amtrak initially refused to answer any of the liability focused discovery.                Plaintiff
16   subsequently filed motions to compel that liability discovery, and Amtrak sought protection.
17   Plaintiff’s motion to compel was granted and Amtrak’s requests for protection were denied.
18           In accordance with this Court’s orders, the deposition of Justin Meko proceeded on May
19   20, 2019. Justin Meko is the Vice President of Safety, Compliance and Training for Amtrak.
20   Declaration of Sean P. Driscoll, Ex. 1 at 11. He is in Delaware. As demonstrated by his own
21   testimony, Mr. Meko was one of the individuals responsible for Amtrak’s implementation of the
22   FAST Act. Driscoll Decl, Ex. 1 at 65.
23

24
                                                                                   LUVERA LAW FIRM
      PLAINTIFF’S MOTION TO COMPEL                                                    ATTORNEYS AT LAW

      CONTINUATION OF MEDO DEPOSITION - 2                                   6700 COLUMBIA CENTER • 701 FIFTH AVENUE
                                                                                  SEATTLE, WASHINGTON 98104
      Case No. 2:18-cv-00134-BHS                                                         (206) 467-6090
                Case 2:18-cv-00134-BHS Document 134 Filed 08/08/19 Page 3 of 7



1           Unfortunately, Mr. Meko had a scheduling conflict that was not disclosed until the evening
2    before his deposition. Counsel for Plaintiff learned of the time limitation for the first time the
3    evening before. Amtrak limited his deposition to approximately two (2) hours. To accommodate
4    his conflict, Plaintiff proceeded for approximately two (2) hours and reserved his right to continue
5    the deposition of Mr. Meko to a later date. Driscoll Decl, Ex. 1 at 97-99. However, since then
6    Amtrak has been unwilling to reschedule.
7           As it turned out, since the May 20th deposition, Amtrak has supplemented the court-ordered
8    discovery multiple times, with thousands of pages of new documents, including hundreds of new
9    e-mails regarding the FAST Act, Amtrak Train 501 and the new route that was initiated on
10   December 18, 2017. This new production includes the “smoking gun’ type emails to/from Mr.
11   Tuffy in Delaware confirming their knowledge of the route initiation, the timetable and areas
12   requiring speed reduction measures required by the FAST Act.
13          Specifically, Amtrak has made the following supplemental productions since May 20th:
14          -    Production 10: 7/09, 5096 pages
            -    Production 11: 7/11, 2576 pages
15          -    Production 12: 7/14, 3712 pages
            -    Production 13: 7/16, 2622 pages
16          -    Production 14: 7/22, 1945 pages
            -    Production 15: 7/26, 1508 pages
17          -    Production 16: 7/30, 5224 pages
            -    Production 17: 8/05, 2714 pages
18
     Just since July 9, 2019, Amtrak’s continued production has yielded 25,397 pages of documents.
19
            As required, Mr. Driscoll as counsel for Plaintiff has participated in multiple meet and
20
     confers in an attempt to resolve this issue. Plaintiff has offered to complete the deposition in
21
     roughly an hour and by video conference. Driscoll Decl ¶3. This continued deposition is well
22
     within the scope of Federal Rule 30(d)(1) and is not overly burdensome to Amtrak. Yet those
23

24
                                                                                 LUVERA LAW FIRM
      PLAINTIFF’S MOTION TO COMPEL                                                  ATTORNEYS AT LAW

      CONTINUATION OF MEDO DEPOSITION - 3                                 6700 COLUMBIA CENTER • 701 FIFTH AVENUE
                                                                                SEATTLE, WASHINGTON 98104
      Case No. 2:18-cv-00134-BHS                                                       (206) 467-6090
              Case 2:18-cv-00134-BHS Document 134 Filed 08/08/19 Page 4 of 7



1    offers have not been successful. Plaintiff now, unfortunately, is required to seek the Court’s
2    involvement and assistance in compelling the completed deposition of V.P. Meko.
3                                     III.   EVIDENCE RELIED ON
4           The Declaration of Sean P. Driscoll, with exhibits.
5                               IV.      ARGUMENT AND AUTHORITY
6           The Court has broad discretion to manage and allow discovery. Hallett v. Morgan, 296
7    F.3d 732, 751 (9th Cir. 2002); Clark v. Capital Credit & Collection Services, Inc., 460 F.3d 1162,
8    1178-9 (9th Cir 2006). That liberal discretion is guided by several principles, including that the
9    scope of discovery is broad and a party should be permitted timely pursuit of potentially favorable
10   information related to a claim, a defense or to respond to summary judgment. Id. Mr. Meko
11          A party must respond to any discovery request that is not privileged and is “relevant to any
12   party’s claim or defense and proportional to the needs of the case, considering the importance of
13   the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant
14   information, the parties’ resources, the importance of the discovery in resolving the issues, and
15   whether the burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R.
16   Civ. P. 26(b)(1). If a party refuses to respond to discovery, the requesting party “may move for
17   an order compelling disclosure or discovery.” Fed. R. Civ. P. 37(a)(1). “The party who resists
18   discovery has the burden to show that discovery should not be allowed, and has the burden of
19   clarifying, explaining, and supporting its objections.” Cable & Computer Tech., Inc. v. Lockheed
20   Saunders, Inc., 175 F.R.D. 646, 650 (C.D. Cal. 1997); see also Blankenship v. Hearst Corp., 519
21   F.2d 418, 429 (9th Cir. 1975) (“Under the liberal discovery principles of the Federal Rules
22   defendants were required to carry a heavy burden of showing why discovery was denied.”).
23

24
                                                                                  LUVERA LAW FIRM
      PLAINTIFF’S MOTION TO COMPEL                                                   ATTORNEYS AT LAW

      CONTINUATION OF MEDO DEPOSITION - 4                                  6700 COLUMBIA CENTER • 701 FIFTH AVENUE
                                                                                 SEATTLE, WASHINGTON 98104
      Case No. 2:18-cv-00134-BHS                                                        (206) 467-6090
              Case 2:18-cv-00134-BHS Document 134 Filed 08/08/19 Page 5 of 7



1           This Court should allow additional time consistent with 26(b)(1) to fairly examine V.P.
2    Meko. Plaintiff’s courtesy in accommodating Mr. Meko’s belated conflict should not be used to
3    our disadvantage. (FRCP 30(d)(1)). As stated above, at the last minute, Plaintiffs were advised
4    of the limited time to depose Mr. Meko and were denied the opportunity to fully question him
5    regarding relevant and potentially relevant areas of inquiry.     Moreover, the late document
6    production identified above only lend further support for allowing the continued deposition of Mr.
7    Meko. Plaintiff would be severely prejudiced by the denial of fully exploring Mr. Meko’s
8    knowledge of the derailment and the newly disclosed material while Amtrak moves for summary
9    dismissal of the punitive damages and CPA claims.
10                                        IV.    CONCLUSION
11          For the reasons stated above, plaintiff respectfully requests that the court compel the
12   continued deposition of Amtrak V.P. Justin Meko.
13          DATED this 8th day of August, 2019.
14                                        LUVERA LAW FIRM
15                                        /s/ David M. Beninger
                                          Robert N. Gellatly, WSBA 15284
16                                        David M. Beninger, WSBA 18432
                                          Andrew Hoyal, WSBA 21349
17                                        701 Fifth Avenue, Suite 6700
                                          Seattle, WA 98104
18                                        Telephone: (206) 467-6090
                                          Facsimile: (206) 467-6961
19                                        robert@luveralawfirm.com
                                          david@luveralawfirm.com
20                                        andy@luveralawfirm.com
21                                        CLIFFORD LAW OFFICES, P.C.
                                          Sean P. Driscoll
22                                        Kristofer S. Riddle
                                          (Limited Admission Pursuant to APR 8(b))
23                                        120 N. LaSalle Street, 31st Floor
                                          Chicago, Illinois 60602
24
                                                                               LUVERA LAW FIRM
      PLAINTIFF’S MOTION TO COMPEL                                                ATTORNEYS AT LAW

      CONTINUATION OF MEDO DEPOSITION - 5                               6700 COLUMBIA CENTER • 701 FIFTH AVENUE
                                                                              SEATTLE, WASHINGTON 98104
      Case No. 2:18-cv-00134-BHS                                                     (206) 467-6090
          Case 2:18-cv-00134-BHS Document 134 Filed 08/08/19 Page 6 of 7



1                               Telephone: (312) 899-9090
                                Telephone: (312) 251-1160
2                               spd@cliffordlaw.com
                                ksr@cliffordlaw.com
3
                                Attorneys for Plaintiff Harris
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                                        LUVERA LAW FIRM
     PLAINTIFF’S MOTION TO COMPEL                                          ATTORNEYS AT LAW

     CONTINUATION OF MEDO DEPOSITION - 6                         6700 COLUMBIA CENTER • 701 FIFTH AVENUE
                                                                       SEATTLE, WASHINGTON 98104
     Case No. 2:18-cv-00134-BHS                                               (206) 467-6090
             Case 2:18-cv-00134-BHS Document 134 Filed 08/08/19 Page 7 of 7



1
                                     CERTIFICATE OF SERVICE
2
            I hereby certify that on the below date I electronically filed the foregoing with the Clerk of
3    the Court using the CM/ECF system which will send notification of such filing to the following:
4     Tim D. Wackerbarth
      Andrew G. Yates
5     Warren E. Babb, Jr.
      Katie Bass
6     Lane Powell, PC
      1420 Fifth Avenue, Suite 4200
7     PO Box 91302
      Seattle, WA 98111-9402
8     Telephone: 206.223.7000
      Facsimile: 206.223.7107
9     wackerbartht@lanepowell.com
      yatesa@lanepowell.com
10    babbw@lanepowell.com
      greenleer@lanepowell.com
11

12          DATED this 8th day of August, 2019, at Seattle, Washington.

13                                         /s/ Patti L. Bennet
                                           PATTI L. BENNETT
                                           Paralegal
14                                         Luvera Law Firm
                                           701 Fifth Avenue, Suite 6700
15                                         Seattle, WA 98104-7016
                                           Telephone: 206.467.6090
16                                         Facsimile: 206.467.6961
                                           patti@luveralawfirm.com
17

18

19

20

21

22

23

24
                                                                                 LUVERA LAW FIRM
      PLAINTIFF’S MOTION TO COMPEL                                                  ATTORNEYS AT LAW

      CONTINUATION OF MEDO DEPOSITION - 7                                 6700 COLUMBIA CENTER • 701 FIFTH AVENUE
                                                                                SEATTLE, WASHINGTON 98104
      Case No. 2:18-cv-00134-BHS                                                       (206) 467-6090
